DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ubillos et al. (US 20150109324) in view Hofmann (US 20210360215).
Considering claim 1, Ubillos discloses a method for generating an image that includes at least one of a vignette effect or a grain effect corresponding to an input image (e.g., using a set of selectable UI items for applying different effects to the image. Examples of effects include a vignette effect, a sepia effect, a grain effect (i.e., an effect that adds a grainy look to the image), or any other effect for modifying the appearance of the image, see par. 119) the method comprising: obtaining the input image including at least one of the vignette effect or the grain effect (retrieving a color image 210… from a memory storage…. The color image can be the result of the application of previous filters, image editing tools and special effects to an earlier version of the image. See par. 46. The original image 210 has pixels that are either all blue, all green, or all red with no mixed colors. However in an image with pixels of mixed colors (e.g., any pixel that has more than one positive component), the weighting values w.sub.r, w.sub.g, and w.sub.b are applied separately to each component (r, g, and b) before the values are added to each other. See par. 63); identifying at least one of a vignette parameter or a grain parameter of the input image (e.g., moving slider control 225 to set weighting default values for the pixels of each of the colors in a color image, wherein when the slider is set at the center of the available scale values, the weighting values of each of red, green and blue pixels are all positive; when the slider control 225 has been moved to the right of center, the position of the slider control in stage 203 corresponds to a negative value for the green weighting value. Accordingly, the area of image 230 that corresponds to the green shirt of original image 210 is black. The slider control position also corresponds to positive values for the red and blue weighting values. These values are also high enough to display gray pixels (rather than black pixels) in place of the blue and red pixels of the original color image 210. When the slider control 225 has been moved to the left of center, the position of the slider control corresponds to a negative value for the red weighting value. Accordingly, the area of image 240 that corresponds to the red hair of original image 210 is black. The slider control position also corresponds to positive values for the green and blue weighting values. These values are also high enough to display gray pixels (rather than black pixels) in place of the green and blue pixels of the original color image 210. By limiting the controls to one slider control, the application of some embodiments prevents a user from arbitrarily selecting a number of possible weighting values which could result in a grayscale image that is too dim or too bright. See pars. 39-44 and 64-69, wherein the weighting value set for each color pixel in the original image according to the available scale of values using the slider correspond with the vignette and/or grain layer parameters of the original image); and generating the image that includes at least one of the vignette effect or the grain effect by applying at least one of the vignette filter or the grain layer to the image (generating a grayscale image based on generated normalized weighting values, including different levels of normalization, using the slider control settings, wherein the different levels of normalization show the effects of the normalization on each of the red, green and blues color each pixel in the original image, including putting emphasis on different features on the image at different slider controls.  See pars. 70-79 and 97-103, wherein the added visual effects including the different features correspond with the vignette effect[s] and/or grain layer. Ubillos, at pars. 119 and 121, also teaches using a set of selectable UI items for applying different effects to the image. Examples of effects include a vignette effect, a sepia effect, a grain effect (i.e., an effect that adds a grainy look to the image), or any other effect for modifying the appearance of the image).
Although Ubillos does not specifically teach obtaining at least one of a vignette filter based on the vignette parameter or a grain layer based on the grain parameter to apply to an image. Ubillos teaches using a set of selectable UI items for applying different effects to the image, include a vignette effect, a sepia effect, a grain effect (i.e., an effect that adds a grainy look to the image), or any other effect for modifying the appearance of the image. See par. 119. One of ordinary skill in the art will understand that sliders such as described above can be used for the grayscale effects described herein, but also for other effects. Furthermore, one of ordinary skill in the art will understand that vignette, grain, and sepia controls can be used in conjunction with, even on the same blade of the control fan 1225 as a slider that controls grayscale conversion or on the blades of other sliders that control other effects. See par. 121. Moreover, Ubillos, at par. 141, suggest that a user can use sliders to apply effects to the image, wherein these effects include grayscale effects, duotone effect, grainy effect, gradients, tilt shifts, non-photorealistic desaturation effects, various filters, etc.
Thus, given the teaching of Ubillos, those of artisan skilled in the art would highly recognized the use of sliders to apply vignette effect, grainy effect and various filters to the image as encompassing the acquisition of at least one of a vignette filter based on the vignette parameter or a grain layer based on the grain parameter to apply to an image. Accordingly, those of artisan skilled in the art would have found it obvious to modify the Ubillos reference as such, in order to assist the user in stylizing the image to meet the desired visual effects of said user.
Hofmann, in the alternative, discloses a rendering module (110) includes functionality to display an option to apply one or more filters to the pending video vignette in response to a video trigger. The rendering module (110) may be configured to display a tooltip or other UI element recommending one or more filters and/or indicating that one or more filters have been applied. See par. 36.
Accordingly, the ordinary skilled in the art, before the effective filing date of the invention, would have been motivated to combine the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art to obtain a vignette filter based on the vignette parameter to apply to an image to a desired visual effect. The results of the combination were predictable.
As per claim 3, Hofmann, as modified by Ubillos, discloses multiplying the image by the vignette filter; and generating the image based on multiplying the image by the vignette filter. See pars. 32-33 and 77, and claim 1 above for reason of obviousness.
Claim 8 contains features that correspond in scope with the limitations recited in claim 1. As the limitations of claim 1 were found obvious over the Ubillos reference, it is readily apparent that the applied prior art performs the underlying elements. As such, the limitations of claim 8 is therefore subject to rejections under the same rationale as claim 1. In addition, Ubillos discloses a memory (1570, fig. 15) configured to store instructions (1572-1584); and a processor (1505) configured to execute the instructions. See fig. 15 of Ubillos and pars. 150-151.
 Claim 10 is rejected under the same rationale as claim 3.
Claim 15 recite features similar to, but not necessarily coextensive with, those of claim 1 and/or 8, and thus are rejected over the prior art for reasons similar to claim 1 and/or claim 8.
Claim 17 is rejected under the same rationale as claim 3.



4.	Claims 7, and 14  are rejected under 35 U.S.C. 103 as obvious over Ubillos et al. (US 20150109324) in view Hofmann (US 20210360215) and further in view of Cohen et al. (US 201601100101).
Considering claim 7, Hofmann, as modified with Ubillos, discloses generating the vignette filter or the grain layer; and storing the vignette filter or the grain layer (see pars. 32-33 and figs. 13-14 of Hofmann).
Hofmann and Ubillos fail to teach applying the vignette filter or the grain layer to another image during capture of the other image in real-time, which is disclosed by Cohen (see paragraphs 7 and 62-67). 
Accordingly, the ordinary skilled in the art, before the effective filing date of the invention, would have been motivated to modify the teachings of Ubillos and Hofmann to include the application of vignette filter to another image during capture of the other image in real-time, in the same conventional manner as taught by Cohen; in order to  provide a preview that facilitate a user in to rapidly and effectively identify which filter(s) to select from a provided list of image filters, prior to capturing and generating an image with a desired visual  effect.
Claim 14 is rejected under the same rationale as claim 7.

Allowable Subject Matter
5.	Claims 2, 4-6, 9, 11-13, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if amended and rewritten in independent form including all of the limitations of the base claim and any intervening claims, because the prior art of record fails to specifically teach the method, device and computer readable storage medium of claims 1, 8, and 15, respectively, comprising: identifying average pixel intensities of concentric radial intensity bands of the input image; inputting the average pixel intensities of the concentric radial intensity bands into a machine learning model; and identifying the vignette parameter based on an output of the machine learning model (as recited in claims 2, 9 and 16); dividing the input image into a plurality of patches; inputting the plurality of patches into a machine learning model; and identifying the grain parameter based on an output of the machine learning model (as recited in claims 4, 11 and 18).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/20/2022